Per Curiam:
A careful examination of this record, and of the fourteen assignments of error, fails to disclose any sufficient reason for reversing the judgment. There was nothing illegal or improper in the formation of the plaintiff company, nor in the transfer to it by Holt & Chipman of the property in question. At the time the company was formed, that firm appears to have heen solvent, and there is nothing to show that it was intended as a fraud upon their present or future creditors. It was not a withdrawal of their property from the grasp of creditors. On the contrary, it remained subject to their claims, though in a changed form. The interest of the partners in the corporation was represented by stock. This stock was as much liable to the demands of creditors as was the property itself before the formation of the company. The fact that the greater portion of this stock was subsequently pledged by Holt & Chipman to certain of their creditors, does not alter the case. It was not shown that the debts for which it was pledged were not bona fide, and the firm had a right to prefer creditors in this manner. *301This is an attempt to sweep away the assets of the company for the benefit of the unsecured creditors. With this accomplished, the stock in the hands of the pledgees would become worthless; so that the case comes down to a contest between two classes of creditors, neither of which has any especial equity over the other. Both must stand upon their legal rights, and the appellants have not shown any right to levy upon and sell the property of the coal company in satisfaction of their executions against Holt & Ohipman.
These general remarks are all that we consider essential to a disposition of the case. To discuss it in detail would consume a large amount of time, and lead to no profitable result.
Judgment affirmed.